El Juez Asociado Señor Córdova Dávila
emitió la opinión del tribunal.
Es ésta una acción en cobro de dinero en la cual se alega que en 28 de febrero de 1930 el demandado Felipe A. G-arcía, por sí y como apoderado de doña Monserrate F. Vda. de G-arcía, suscribió a favor del Banco Comercial de Puerto Rico, representado boy por su liquidador el Banco de Puerto Rico, una obligación por la suma de $1,216, que habría de vencer en mayo 30, comprometiéndose a pagar al demandante inte-reses al tipo del 12 por ciento anual en caso de mora más las costas, gastos y honorarios de abogado, que se fijaron por convenio de las partes en $250. Se alega además, que los *736demandados, todos mayores de edad, constituyen la sucesión •de doña Monserrate F. Yda. de G-arcía, fallecida en el año 1930, residiendo el Dr. Felipe García en Hatillo, don José y don Juan en San Juan, y don Ramón G. Oarcía en Juncos, ,y sus nietos Minerva Rafaela, Roberto y Manuel Figueroa García en Villalba.
Los demandados no contestaron la demanda. Solicitó el demandante que se anotara la rebeldía y se dictara sentencia de acuerdo con- las alegaciones de la. demanda. Así lo bizo el secretario tres días después de haberse anotado la rebeldía.
De esta sentencia apelaron los demandados, 'alegando como primer motivo de error que í,a demanda no aduce hechos su-ficientes para determinar una causa de acción, porque en la misma no se alega que los demandados, a quienes se demanda en su carácter de herederos de doña Monserrate F. Yd,a. de García, hayan aceptado la herencia, y porque de la demanda no 'aparece que doña Monserrate F. Yda. -de García estuviese viva en la fecha en que se alega que Felipe A. García, ac-tuando como su apoderado, suscribió la obligación cuyo pago se reclama en la misma.
Esta corte, en el caso de Amy v. Aponte, 29 D.P.R. 145, 149, sostiene que la no aceptación de la herencia es una excepción que favorece a los herederos. En dicho easo se ■adujo que los hechos expuestos en la demanda no determinaban una causa de acción porque no aparecía de las alegaciones que los demadados hubiesen aceptado la herencia con o sin beneficio -de inventario y que el causante hubiese dejado bienes sobre los cuales pudiera recaer aceptación alguna ex-presa o presunta. Resolviendo la cuestión planteada esta corte se expresó así-:
“Al demandante sólo incumbe alegar la condición de herederos •de los demandados, ¡pues como sostiene un ilustrado comentarista del Código Civil, Robles Pozo:
“ ‘A partir del fallecimiento -del causante, la sustitución de éste por heredero o causahabiente es simultánea, sin que sea necesaria la aceptación, porque ésta se presupone siempre como consecuencia de *737la sucesión, equivaliendo la repudiación por el heredero a la renun-cia de un derecho que ya se tiene o se posee y de una representación adquirida que se abandona y se rechaza o se condiciona al aceptarla ostensiblemente con arreglo a las facultades concedidas por derecho.’
“La no aceptación de la herencia es una excepción que favorece a los herederos para que se les exima del cumplimiento de las obliga-ciones en que suceden al difunto por el sólo hecho de su muerte, y como excepción es una cuestión de defensa que corresponde alegar a los demandados. Dapena v. Sucesión Dominicci, 12 D.P.R. 66.
“El Tribunal Supremo de España en dos de marzo de 1896, Ju-risprudencia Civil, tomo 79, 414, al resolver un recurso de casación, contra sentencia en 'que unos menores representados por su madre-fueron condenados al pago de dinero, en cuyo recurso se alegaba-corno motivo legal la infracción de los artículos 922 y 1005 del Có-digo Civil Español, resolvió que ninguno de los artículos citados eran aplicables al caso porque los recurrentes condenados al pago de la deuda contraída por su padre eran herederos necesarios del mismo y no se había indicado y tratado de probar que hubieran renunciado a la herencia ni siquiera que la hubieran adido con limitación alguna.
“El presente caso es análogo al anterior y se rige por la misma doctrina que dejamos expuesta.”
El abogado de los demandados, en nn extenso y laborioso alegato, califica de erróneo el criterio de este tribunal, ci-tando en su abono a Manresa, Sánchez Román y una decisión de la Corte Suprema de Louisiana. Manresa opina, comba-tiendo a Robles Pozo, que de ser cierto lo que dicho autor sos-tiene, si la trasmisión de los derechos y obligaciones del difunto al heredero se verifica desde el momento de la muerte, sin necesidad de la aceptación, el acreedor del causante po-dría, desde luego, ir contra el heredero en reclamación de su crédito, una vez ocurrido el fallecimiento, correspondiendo a éste únicamente, para oponerse a la reclamación, la excep-ción de falta de personalidad, previa justificación de la re-nuncia. Añade que en oposición a ello se encuentra el pre-cepto del artículo 1005 del Código Civil, según el cual el acreedor debe acudir al juzgado cuando el heredero no hu-biese aceptado la herencia, pidiendo que se le señale un plazo para aceptar o repudiar, y si al cabo de dicho plazo *738autoriza al acreedor para perseguir al heredero, es por la aceptación tácita que implican los términos del aperci-bimiento que, según dicho artículo, debe serle hecho. A jui-cio de Manresa este apercibimiento confirma la necesidad -de la aceptación para que se lleve a efecto la trasmisión de las obligaciones y lo mismo la de los derechos que consti-tuyen la herencia.
No creemos que los argumentos de Manresa puedan ser-vir de base para rectificar el criterio sostenido por este tribunal. El ilustre comentarista afirma que el Código italiano, que tanto influjo ha tenido en la labor codificadora de los tiempos modernos, sancionaba en su artículo 925 el principio de que la posesión de los bienes hereditarios pasa a los he-rederos ipso jure desde la muerte del causante. El código francés, en el artículo 724, lo tenía ya establecido para los herederos legítimos, con exclusión de los hijos naturales, así como del cónyuge supérstite y del estado. Análogas doctri-nas mantuvieron el Código de Holanda en su artículo 880, y algunos otros, y hasta el proyecto de 1851, inclinándose de esta parte, disponía en el artículo 554 que los herede-ros sucedían al difunto por el mero hecho de su muerte, no sólo en la propiedad, sino también en la posesión. 5 Manresa 319, quinta edición.
Sigue diciendo el comentarista que en apoyo de este su-puesto se ha dicho que esta inteligencia es también la más conforme con los principios admitidos por la ciencia jurídica, y agrega que en contra de lo que sostienen los autores cita-dos, el Código exige la previa aceptación para la trasmisión de los bienes hereditarios, si bien la aceptación de la herencia retrotrae los efectos jurídicos al momento de la muerte del causante.
El argumento más poderoso aducido por Manresa en apoyo de su criterio es el precepto del artículo 1005 del Có-digo Civil español, equivalente al artículo 959 de nuestro Có-digo, edición 1930. De acuerdo con este artículo cuando un tercero interesado insta en juicio para que el heredero acepte *739o repudie la herencia, deberá la corte de distrito señalar a éste un término que no pase de treinta días para que baga su declaración, apercibido de que si no la hace, se tendrá la herencia por aceptada. Y añadimos nosotros, ¿que más re-querimiento que una demanda establecida contra los here-deros reclamándole el pago de una obligación contraída por el causante? La ley concede diez días a los demandados para establecer sus alegaciones, y nada impide que puedan solicitar de. la corte la concesión de un tiempo razonable para aceptar o repudiar la herencia. La Sra. Monserrate F. Viuda de García falleció en 1930, y esta demanda aparece radicada en 21 de febrero de 1931.
El artículo 959 dispone que una vez instado en juicio el heredero, el término que se conceda para que haga su decla-ración no pasará de treinta días. Se trata, como se ve, de un término perentorio, y en nada se perjudican los demanda-dos en hacer esta declaración cuando se les exige el cumpli-miento de una obligación contraída por el causante. La acep-tación de la herencia puede ser expresa o tácita, y si el he-redero ha realizado algún acto que implique tácitamente esa aceptación, este hecho tiene que descansar necesariamente en su conocimiento y no debe esperarse' del tercero que ale-gue y pruebe actos que quizás ignore y que no está obligado a conocer. Toda alegación esencial tiene que ser probada para que se establezca una causa de acción, y si el deman-dante ignora que la herencia haya sido aceptada, no debe exigírsele la alegación de hechos que está imposibilitado de probar, por carecer de la necesaria información. Soste-ner lo contrario equivaldría a autorizar al heredero a evadir fácilmente con su silencio el cumplimiento de una obligación de su causante, cuando puede protegerse y exonerarse de toda responsabilidad estableciendo el hecho de no haber aceptado o de haber repudiado la herencia.
Como muy bien dice Manresa, cuando se acepta la heren-cia, se retrotraen los efectos jurídicos 'al momento de la muerte del causante. Si se obliga a la persona que exige judicial-*740mente del heredero el cumplimiento de nna obligación con-traída por sn. cansante a demostrar la aceptación de la he-rencia, podría muy bien fracasar en sus empeños por care-cer de la necesaria información. Si más tarde se prueba la aceptación de la herencia por ese heredero, el 'acreedor po-dría quizás verse colocado en una posición muy difícil para hacer efectivos sus derechos, ya que fracasó en sus propó-sitos, por falta de prueba, en una acción anteriormente en-tablada contra el referido heredero. Es verdad que de acuerdo con el artículo 959 un tercero interesado puede re-querir al heredero para que acepte o repudie la herencia, pero si con la interposición de la demanda se obtiene este propó-sito, parece innecesario que se le obligue a cumplir con dicho requisito como condición precedente para establecer su recla-mación. Se trata simplemente de una cuestión de procedi-miento que no destruye, a nuestro juicio, los principios enun-ciados por el comentarista Manresa. Si el heredero acepta la herencia, responde de la obligación contraída por su cau-sante. Si no la acepta, y la repudia, entonces no contrae ninguna responsabilidad. Conviene advertir que el precepto del artículo 959 es para el caso de que el heredero acepte o repudie la herencia. Puede darse el caso de que la haya aceptado sin conocimiento del tercero, y entonces se le esta-ría invitando a llevar a cabo un acto que ya ha realizado. Y esto puede suceder, porque el tercero no está obligado a conocer el hecho de la aceptación de la herencia expresa o tácitamente, que como ya hemos dicho, descansa más bien en conocimiento del heredero. Debe desestimarse el error apuntado.
En el segundo motivo de error se alega que el secretario de la corte carecía de facultad para dictar la sentencia apelada. Se basa este alegado error en que la obligación de los demandados a pagar la deuda que se reclama en la demanda proviene de ser ellos los únicos herederos de la persona que firmó la obligación y no del hecho de haber contratado los demandados con el demandante. El heredero, *741como es sabido, es la continuación de la personalidad del can-sante. En la demanda se alega un contrato llevado a -cabo con el demandado Felipe A. García y con doña Monserrate F. Y da. de García por conducto de su apoderado. Ha-biendo muerto esta señora, sus herederos son responsables de la obligación contraída. No cometió el tribunal inferior el error que se le imputa.
Se alega por último que la corte inferior no adquirió jurisdicción sobre las personas de los demandados. En apoyo de este alegado error se dice que én el diligenciamiento del emplazamiento no se juró que la persona que llevó a cabo dicho emplazamiento fuese mayor de diez y ocho años. El certificado de diligenciamiento dice así:
. “Yo, José Otero, mayor de 21 años de edad, bajo juramento de-claro: que no soy parte ni tengo interés en el presente caso, y que recibí el presente emplazamiento el día 26 de abril de 1935 y noti-fiqué el mismo personalmente a Felipe García, a las 9:45 del día 27 de abril de 1935 en su casa habitación en Hatillo, P. R.; a Manuel Figueroa García a la 1:30 P.M. del día 27 de abril en su casa habi-tación de ViUalba, P. R.; a Ramón G. García a las 6: 00 P.M. del día 27 de abril de 1935 en su residencia de Juncos, P. R.; a José García a las 5: 30 P.M. del día 29 de abril de 1935 en la calle José Víctor Figueroa; en Santurce, San Juan, P. R., y a Juan García, Roberto Figueroa García y Minerva Rafaela Figueroa García, a las 6:00 P.M. del día 29 de abril de 1935 en la calle ‘Dos Hermanos’ No. 4 de Santurce, San Juan, P. R., dejando en poder de cada una de las personas, citadas una copia fiel y exacta de la demanda y del emplazamiento en este caso, habiendo hecho constar con mi firma al dorso del emplazamiento el sitio y fecha de su entrega y notificación. En San Juan, Puerto Rico, a 30 de abril de 1935. (Fdo.) José Otero. —Declarante.
“Affidavit No. 2164. Jurado y suscrito ante mí por José Otero, mayor de 21 años, casado, empleado y vecino de San Juan, Puerto Rico, a quien conozco personalmente. (Fdo.) Rafael Ramírez San-tibáñez. Notario. ’ ’
En el caso de Buonomo v. Sucn. Juncos, 28 D.P.R. 413, se practicó un diligenciamiento idéntico al presente en lo que respecta a la edad. Esta corte declaró que el error apuntado *742era tan patente y la jurisprudencia tan terminante sobre el particular que se veía obligada a declarar que el tribunal no llegó a adquirir jurisdicción sobre la persona de los de-mandados en el referido pleito.
En el caso de López et al., v. Quiñones, 30 D.P.R. 342, 347, dijo este tribunal:
“Estando practicadas esas citaciones por .persona distinta del márshal, ya que el submárslial que las bizo no suscribió sus diligen-ciamientos a nombre de aquél, para que la corte adquiriera jurisdic-ción sobre las personas de los demandados y pudiera seguir el pleito en rebeldía de éstos era necesario de acuerdo con el artículo 92 del Código de Enjuiciamiento Civil que de los diligenciamientos apare-ciera que la persona que bizo las citaciones no era parte en la acción y que era mayor de 18 años. Andino v. Knight, 20 D.P.R. 200; Serrano v. Berdiel, 22 D.P.R. 447; Torres & Enseñat v. Alfaro, 24 D.P.R. 731; Delgado v. El Registrador, 25 D.P.R. 489; Quintana v. Aponte, 26 D.P.R. 196; Buonomo v. Sucesión Júneos, 28 D.P.R. 414. Estos requisitos no están cumplidos en los diligenciamientos pues si bien con respecto al segundo fuera del cuerpo de la declara-ción y después de la firma de Pedro Ma. Pabón se dice ‘mayor de 18 años’, certificando después un notario que fué suscrito y jurado ante él, tal manifestación referente a la edad no puede ser conside-rada jurada pues sólo lo que está dicho en el cuerpo de la certificación y antes de la firma es lo que puede ser considerado como su declara-ción. Lo que está escrito después de un documento firmado no puede ser considerado como formando parte de él, a menos que de otro modo se demuestre. Por otra parte, en este pleito no se presentó prueba de que esa persona era mayor de 18 años cuando bizo la cita-ción, por lo que tenemos que llegar a la conclusión de acuerdo con la corte inferior que todos los emplazamientos de los demandados en el primer pleito fueron nulos, que la corte no adquirió jurisdicción sobre ellos y que en consecuencia son nulos también todos los proce-dimientos posteriores. ’ ’
Esta es la doctrina sentada por este tribunal, que nos vemos obligados a seguir por las razones apuntadas, espe-cialmente en este caso en que se trata de una sentencia dic-tada en rebeldía por el secretario de la corte inferior. En el certificado de diligenciamiento no se jura que José Otero fuese mayor de 18 años. Es lamentable que se baya incu-*743rrido en este error y qne por una omisión de esta natura-leza nos sintamos competidos a dejar sin efecto una senten-cia que en los demás particulares cumple con los requisitos exigidos por la ley.

Debe revocarse la sentencia apelada.